Name: Commission Regulation (EC) No 1589/98 of 23 July 1998 amending Regulation (EC) No 658/96 on certain conditions for granting compensatory payments under the support system for producers of certain arable crops
 Type: Regulation
 Subject Matter: plant product;  cooperation policy;  agricultural structures and production;  agricultural policy
 Date Published: nan

 Avis juridique important|31998R1589Commission Regulation (EC) No 1589/98 of 23 July 1998 amending Regulation (EC) No 658/96 on certain conditions for granting compensatory payments under the support system for producers of certain arable crops Official Journal L 208 , 24/07/1998 P. 0009 - 0010COMMISSION REGULATION (EC) No 1589/98 of 23 July 1998 amending Regulation (EC) No 658/96 on certain conditions for granting compensatory payments under the support system for producers of certain arable cropsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1765/92 of 30 June 1992 establishing a support system for producers of certain arable crops (1), as last amended by Regulation (EC) No 2309/97 (2), and in particular Article 11(1) and 12 thereof,Whereas Commission Regulation (EC) No 658/96 (3), as last amended by Regulation (EC) No 1282/98 (4), lays down the rules of application where there are changes in the eligibility status of land; whereas those rules should be simplified and made more flexible;Whereas Regulation (EC) No 658/96 lays down the eligibility conditions for areas sown with a mixture of cereals, oilseeds and protein crops;Whereas in Finland, field peas are traditionally sown in a mixture with cereals for agronomical reasons; whereas the resulting crop principally consists of field peas; whereas the areas thus sown should therefore be considered as areas of protein crops;Whereas Regulation (EC) No 658/96 limits eligibility for compensatory payments for rape and colza to producers using seeds of specified qualities and varieties;Whereas new varieties of colza and rape which fulfil the eligibility criteria laid down are now available to producers; whereas those varieties should be added to the list;Whereas Regulation (EC) No 658/96 should therefore be amended;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Joint Management Committee for Cereals, Oils and Fats and Dried Fodder,HAS ADOPTED THIS REGULATION:Article 1 Regulation (EC) No 658/96 is hereby amended as follows:1. Article 2(5) is replaced by the following:'5. The cases referred to in the fourth paragraph of Article 9 of Regulation (EEC) No 1765/92 shall be those in which a producer can give relevant and objective reasons for exchanging ineligible land for eligible land within his holding, provided that the Member State has verified that there is no valid reason against the exchange, particularly environmental risks. In no event may the exchange give rise to an increase in the total area of eligible arable land on the holding. Member States shall provide for a system of prior notification and approval of such exchanges.Member States shall send to the Commission, by 31 May each year, a plan comprising a list of the criteria according to which exchanges were approved and evidence that the total area of eligible land has not increased as a result of those exchanges.`;2. the following is added to Article 3(1)(b):'however, in Finland, where cereals are sown in a mixture with protein crops, the compensatory payment for protein crops shall be paid at the request of the applicant provided that he prove, to the satisfaction of the competent authorities, that the protein crops are predominant in the mixture.`;3. Annex II is amended as follows:(a) the following varieties are added:'Bruno, Colstar, Corigan, Ermes, Phoenix, Renoir, VDH1460-88`;(b) in place of 'Sheyenne`, read 'Cheyenne`.Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.It shall apply from the 1998/99 marketing year.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 23 July 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 181, 1. 7. 1992, p. 12.(2) OJ L 321, 22. 11. 1997, p. 3.(3) OJ L 91, 12. 4. 1996, p. 46.(4) OJ L 176, 20. 6. 1998, p. 23.